Warren presented the petition of Chloe Daggett as next friend of Chloe Carpenter, her daughter, a married woman under twenty-one years of age, for the sale of real estate belonging to the minor, representing that it would be for her, benefit that the estate should be sold and the proceeds applied to her use. He stated, that the mother had been guardian of record, but he presumed the guardianship was terminated by the marriage, and that the husband would give a release to the purchaser. The Court (Parker C. J. and Wilde J. alone being present) granted the petition, observing that the proceeds must be secured for the benefit of the wife.1

 A feme covert need not sue by prochein ami for maintenance. Knight v. Knight, 1 Taylor, 120.
If a feme covert improperly sues alone, advantage must be taken of the mistake by a plea in abatement. Newton v. Robinson, 1 Taylor, 72.